Title: Thomas Jefferson to John C. Carter, 21 August 1814
From: Jefferson, Thomas
To: Carter, John C.


          Sir Monticello Aug. 21. 14.
          Something upwards of 20. years ago you sold a piece of land adjoining Colle, part of your father’s estate here, to Colo Monroe. the deed says it is bounded ‘on the South by a run on the Eastern side of Dick’s plantation, and running thence to
			 the source of the sd run and thence in a straight line to the top
			 of the S. W. mountains.’ above Dick’s plantation & far up the mountain the bra run forks into two branches nearly equal in size & in length. were these branches known at the time? was there any contemplation in your mind or any explanation verbal or written, which of
			 the two was intended as the line? or do you recollect any thing which will throw light on the subject?
			 this
			 matter is now in question between Colo Monroe & mr Short, to whom your brother Champe Carter sold the adjacent land. on that sale mr Champe Carter himself directed the surveyor in marking the line, and when he came to the
			 fork, he took the ridge betwen between the two & run straight to the top of the mountain.
          It has been said, but I know not on what grounds; having never seen your father’s will, that your sale of that land was not valid until confirmed by your brother Champe. will you be so good as to set me right in that fact, by informing me of the nature of your title and
			 whether mr Champe Carter’s confirmation was necessary? having made the purchase for mr Short and always in his absence acted for him as to the lands, I feel my self bound to do so on the present
			 occasion, and will therefore esteem it as a favor done to myself if you will endeavor to refresh your recollection on this subject, and give me the fullest information in your power Accept the
			 assurance of my esteem & respect.
          Th:
            Jefferson
        